United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 97-3487
                                    ___________

Diane Gardner, Kermit Gardner,           *
Amy Gardner, Jessie Gardner, and         *
Sarah Gardner, By and Through            *
Their Next Friend and Natural            *
Mother, Diane Gardner,                   *
                                         *
            Appellants,                  *
                                         *
      v.                                 * Appeal from the United States
                                         * District Court for the Eastern
Walter "Buck" Buerger, Sheriff of        * District of Missouri.
Jefferson County, Missouri, As an        *
Individual and In His Official           *         [UNPUBISHED]
Capacity, and C. Partain, Deputy         *
Sheriff of Jefferson County,             *
Missouri, As an Individual and In        *
His Official Capacity,                   *
                                         *
            Appellees.                   *
                                    ___________

                            Submitted: September 25, 1998

                                Filed: October 16, 1998
                                 ___________

Before BOWMAN, Chief Judge, and JOHN R. GIBSON and MORRIS SHEPPARD
      ARNOLD, Circuit Judges.
                              ___________
PER CURIAM.

       The Gardners brought this action pursuant to 42 U.S.C. § 1983, after Charles
Partain, a Jefferson County, Missouri, deputy sheriff, shot and killed Charles Gardner
while serving an ex parte order of protection. The Gardners maintained that Deputy
Partain used excessive force when he shot Mr. Gardner, and that Jefferson County
Sheriff Walter Buerger failed to train Deputy Partain adequately. The jury returned a
verdict in favor of the two police officers, and the trial court1 entered judgment on the
verdict.

       The Gardners argue on appeal that the trial court erred in excluding certain
evidence regarding the use of force and the reasonableness of Deputy Partain's actions.
Having carefully reviewed the parties' briefs and the record in this case, we conclude
that the trial court did not err in excluding the evidence. Accordingly, we affirm the
judgment of the trial court. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                 CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
       The Honorable Jean C. Hamilton, Chief United States District Judge for the
Eastern District of Missouri.

                                          -2-